Por cuanto, el apelante Patricio Navarro fué convicto por la Corte de Distrito de Humacao del delito de abandono de menores y condenado a pagar una multa de $20 o en su defecto a prisión subsidiaria;
*967Por CUANTO, ¡avista de este recurso se celebró el día 3 de mayo de 1940 con la sola asistencia e informe del fiscal' de esta corte y sin que el apelante haya radicado alegato o señalado en manera alguna los errores que a su juicio cometiera la corte inferior;
Por cuanto, por el examen de la evidencia que hemos practi-cado opinamos que ésta es ampliamente suficiente para justificar la convicción y sentencia del acusado;
Por do tanto, debe confirmarse y por la presente se confirma la sentencia que dictó la Corte de Distrito de Humacao el día 11 de agosto de 1939.
El Juez Asociado Sr. Wolf disintió.